DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-18 have been examined in the application.  This communication is the first action on the merits.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

• decoding a multitude of death-notifications from the other computing device to produce death-notification information, wherein a first death-notification of the multitude of death-notifications is encoded to produce the digitally encoded data packet

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 10, and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
• Claim 4 recites the limitation "decoding a multitude of death-notifications from the other computing device to produce death-notification information, wherein a first death-notification of the multitude of death-notifications is encoded to produce the digitally encoded data packet;" in paragraph 2. The original claim lacks written description support because the claim defines the invention in MPEP 2163.03(V). 
• Claim 10 recites the limitation "decoding a multitude of death-notifications from the other computing device to produce death-notification information, wherein a first death-notification of the multitude of death-notifications is encoded to produce the digitally encoded data packet;" in paragraph 2. The original claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. See MPEP 2163.03(V). 
• Claim 16 recites the limitation "decoding a multitude of death-notifications from the other computing device to produce death-notification information, wherein a first death-notification of the multitude of death-notifications is encoded to produce the digitally encoded data packet;" in paragraph 2. The original claim lacks written description support because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. See MPEP 2163.03(V). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-18 are directed to the abstract idea of: Claim 1. A method comprises: interpreting data to produce an updated first longevity status indicator of a first longevity-contingent instrument of a plurality of longevity-contingent instruments, wherein the plurality of longevity-contingent instruments includes an initial set of longevity-contingent instruments and a subsequent set of longevity-contingent instruments, wherein the initial set of longevity-contingent instruments are rived utilizing an initial rive approach to produce a plurality of initial sub-assets and a plurality of initial sub-liabilities, wherein the subsequent set of longevity-contingent instruments are rived utilizing a subsequent rive approach to produce a plurality of subsequent sub-assets and a plurality of subsequent sub-liabilities, (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) wherein the initial rive approach is selected such that the plurality of initial sub-assets is greater than or equal to an initial portion of the plurality of subsequent sub-liabilities; (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining whether the initial set of longevity-contingent instruments includes the first longevity-contingent instrument; and when the initial set of longevity-contingent instruments includes the first longevity-contingent instrument: determining a payout associated with the first longevity-contingent instrument and in accordance with the initial rive approach; and facilitating reconciling of the payout to an initial premium cash escrow associated with the initial portion of the plurality of subsequent sub-liabilities and in accordance with the subsequent rive approach, wherein the initial premium cash escrow is utilized to fund an aggregated payment of a plurality of premium payment streams of the initial portion of the plurality of subsequent sub-liabilities. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 2. The method of claim 1 further comprises: when the subsequent set of longevity-contingent instruments includes the first longevity-contingent instrument: determining the payout associated with the first longevity-contingent instrument and in accordance with the subsequent rive approach; determining a first portion of the payout to associate with a subsequent premium cash escrow associated with a remaining portion of the plurality of subsequent sub-liabilities and in accordance with the subsequent rive approach, (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) wherein the subsequent premium cash escrow is utilized to fund an aggregated payment of a plurality of premium payment streams of the remaining portion of the plurality of subsequent sub-liabilities on behalf of one or more debtors; (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determining a second portion of the payout to associate with a benefit cash account based on the first portion of the payout and in accordance with the subsequent rive approach, (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) wherein the benefit cash account is associated with one or more benefactors; and (commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) facilitating reconciling of the first portion of the payout to the subsequent premium cash escrow and the second portion of the payout to the benefit cash account. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 3. The method of claim 1 further comprises: when rive approach requirements indicate that the plurality of initial sub-assets is to be greater than the initial portion of the plurality of subsequent sub-liabilities: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial surplus approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of initial sub-assets is to be substantially the same as the initial portion of the plurality of subsequent sub-liabilities: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial break-even approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of initial sub-assets is to be a pre-determined percentage of the initial portion of the plurality of subsequent sub-liabilities: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial pro rata approach; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) when the rive approach requirements indicate that the plurality of initial sub-assets is to be a pre-determined initial level: (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establishing the initial rive approach as an initial consistency approach. Claim 4. The method of claim 1, wherein the interpreting the data to produce the updated first longevity status indicator of the first longevity-contingent instrument of the plurality of longevity-contingent instruments comprises: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) death-notifications to produce death-notification information, wherein a first death-notification of the multitude of death-notifications is the data; (fundamental economic principles or practices, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) extract a plurality of insured person identifiers of the plurality of longevity-contingent instruments, wherein a first insured person identifier of the plurality of insured person identifiers is associated with the first longevity-contingent instrument; recovering a record for the first longevity-contingent instrument when the death-notification information includes a deceased person identifier that substantially matches the first insured person identifier of the first longevity-contingent instrument; and the record for the first longevity-contingent instrument to include the updated first longevity status indicator, wherein the updated first longevity status indicator includes a deceased status. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 5. The method of claim 1, wherein the determining whether the initial set of longevity-contingent instruments includes the first longevity-contingent instrument comprises one of: when the plurality of longevity-contingent instruments is available: extract a record of the initial set of longevity-contingent instruments, and indicating that the initial set of longevity-contingent instruments includes the first longevity-contingent instrument when the record includes an identifier associated with the first longevity-contingent instrument; and when the plurality of longevity-contingent instruments is unavailable: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) interpreting the data to produce one of an initial set identifier and a subsequent set identifier, and (fundamental economic principles or practices, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) indicating that the initial set of longevity-contingent instruments includes the first longevity-contingent instrument when the interpreting produces the initial set identifier. Claim 6. The method of claim 1, wherein the facilitating the reconciling of the payout to the initial premium cash escrow associated with the initial portion of the plurality of subsequent sub-liabilities and in accordance with the subsequent rive approach comprises: determining the payout associated with the initial portion of the plurality of subsequent sub-liabilities by one or more of: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) interpreting a payment notification message, (commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) extract a face value of the first longevity-contingent instrument, and extract a benefit value of a first initial sub-asset of the plurality of initial sub-assets, wherein the first longevity-contingent instrument includes the first initial sub-asset; identifying the initial premium cash escrow based on the subsequent rive approach; and incrementing the initial premium cash escrow utilizing the payout. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 7. functions to: interpret data to produce an updated first longevity status indicator of a first longevity-contingent instrument of a plurality of longevity-contingent instruments, (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine whether the initial set of longevity-contingent instruments includes the first longevity-contingent instrument; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine a payout associated with the first longevity-contingent instrument and in accordance with the initial rive approach; and facilitate reconciling of the payout to an initial premium cash escrow associated with the initial portion of the plurality of subsequent sub-liabilities and in accordance with the subsequent rive approach, (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 8. claim 7, wherein further functions to: determine the payout associated with the first longevity-contingent instrument and in accordance with the subsequent rive approach; determine a first portion of the payout to associate with a subsequent premium cash escrow associated with a remaining portion of the plurality of subsequent sub-liabilities and in accordance with the subsequent rive approach, (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) determine a second portion of the payout to associate with a benefit cash account based on the first portion of the payout and in accordance with the subsequent rive approach, (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) facilitate reconciling of the first portion of the payout to the subsequent premium cash escrow and the second portion of the payout to the benefit cash account. (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 9. claim 7, wherein further functions to: establish the initial rive approach as an initial surplus approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establish the initial rive approach as an initial break-even approach; (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establish the initial rive approach as an initial pro rata approach; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) establish the initial rive approach as an initial consistency approach. Claim 10. claim 7, wherein functions to interpret the data to produce the updated first longevity status indicator of the first longevity-contingent instrument of the plurality of longevity-contingent instruments by: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) recovering a record for the first longevity-contingent instrument when the death-notification information includes a deceased person identifier that substantially matches the first insured person identifier of the first longevity-contingent instrument; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 11. claim 7, wherein functions to determine whether the initial set of longevity-contingent instruments includes the first longevity-contingent instrument by one of: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) extract a record of the initial set of longevity-contingent instruments, and indicating that the initial set of longevity-contingent instruments includes the first longevity-contingent instrument when the record includes an identifier associated with the first longevity-contingent instrument; and (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 12. claim 7, wherein functions to facilitate the reconciling of the payout to the initial premium cash escrow associated with the initial portion of the plurality of subsequent sub-liabilities and in accordance with the subsequent rive approach by: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 13. stores operational instructions that, when executed, causes to: (managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 14. claim 13 further comprises: Claim 15. claim 13 further comprises: Claim 16. claim 13, wherein functions to execute the operational instructions stored to cause to interpret the data to produce the updated first longevity status indicator of the first longevity-contingent instrument of the plurality of longevity-contingent instruments by: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) recovering a record for the first longevity-contingent instrument when the death-notification information includes a deceased person identifier that substantially matches the first insured person identifier of the first longevity-contingent instrument; and (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 17. claim 13, wherein functions to execute the operational instructions stored to cause to determine whether the initial set of longevity-contingent instruments includes the first longevity-contingent instrument by one of: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) Claim 18. claim 13, wherein functions to execute the operational instructions stored to cause to facilitate the reconciling of the payout to the initial premium cash escrow associated with the initial portion of the plurality of subsequent sub-liabilities and in accordance with the subsequent rive approach by: (fundamental economic principles or practices, commercial or legal interactions, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion).) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical relationships, b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
While independent claims 1, 7, and 13 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 7 and is described by the steps of independent claim 13. 
Claim 1: Materially pertaining to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 1 further to the abstract idea includes additional elements of "a computing device", "a digitally encoded [data] packet", and "another computing device". However, independent claim 1 does not include additional elements that are sufficient to integrate the exception into a practical application because "a computing device", "a digitally encoded [data] packet", and "another computing device" of independent claim 1 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("interpreting, by a computing device, … plurality of longevity-contingent instruments", "wherein the plurality of longevity-contingent … set of longevity-contingent instruments", "wherein the initial set of … plurality of initial sub-liabilities", "wherein the subsequent set of … plurality of subsequent sub-liabilities", "wherein the initial rive approach … plurality of subsequent sub-liabilities", "determining, by the computing device, … first longevity-contingent instrument; and", "when the initial set of … the first longevity-contingent instrument", "determining, by the computing device, … initial rive approach; and", "facilitating, by the computing device, … the subsequent rive approach" and "wherein the initial premium cash … plurality of subsequent sub-liabilities") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "interpreting, by a computing device, … plurality of longevity-contingent instruments", "wherein the plurality of longevity-contingent … set of longevity-contingent instruments", "wherein the initial set of … plurality of initial sub-liabilities", "wherein the subsequent set of … plurality of subsequent sub-liabilities", "wherein the initial rive approach … plurality of subsequent sub-liabilities", "determining, by the computing device, … first longevity-contingent instrument; and", "when the initial set of … the first longevity-contingent instrument", "determining, by the computing device, … initial rive approach; and", "facilitating, by the computing device, … the subsequent rive approach", "wherein the initial premium cash … plurality of subsequent sub-liabilities" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "interpreting, by a computing device, … plurality of longevity-contingent instruments" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "interpreting, by a computing device, … plurality of longevity-contingent instruments" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "interpreting, by a computing device, … plurality of longevity-contingent instruments", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016), and identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 is ineligible. 
Claim 7: Particularly with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 7 further to the abstract idea includes additional elements of "a computing device of a computing system", "an interface", "a local memory", "a processing module operably coupled to the interface and the local memory", "a digitally encoded [data] packet", and "another computing device". However, independent claim 7 does not include additional elements that are sufficient to integrate the exception into a practical application because "a computing device of a computing system", "an interface", "a local memory", "a processing module operably coupled to the interface and the local memory", "a digitally encoded [data] packet", and "another computing device" of independent claim 7 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("functions to", "interpret a digitally encoded data … plurality of longevity-contingent instruments", "wherein the plurality of longevity-contingent … set of longevity-contingent instruments", "wherein the initial set of … plurality of initial sub-liabilities", "wherein the subsequent set of … plurality of subsequent sub-liabilities", "wherein the initial rive approach … plurality of subsequent sub-liabilities", "determine whether the initial set … first longevity-contingent instrument; and", "when the initial set of … the first longevity-contingent instrument", "determine a payout associated with … initial rive approach; and", "facilitate reconciling of the payout … the subsequent rive approach" and "wherein the initial premium cash … plurality of subsequent sub-liabilities") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "functions to", "interpret a digitally encoded data … plurality of longevity-contingent instruments", "wherein the plurality of longevity-contingent … set of longevity-contingent instruments", "wherein the initial set of … plurality of initial sub-liabilities", "wherein the subsequent set of … plurality of subsequent sub-liabilities", "wherein the initial rive approach … plurality of subsequent sub-liabilities", "determine whether the initial set … first longevity-contingent instrument; and", "when the initial set of … the first longevity-contingent instrument", "determine a payout associated with … initial rive approach; and", "facilitate reconciling of the payout … the subsequent rive approach", "wherein the initial premium cash … plurality of subsequent sub-liabilities" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "interpret a digitally encoded data … plurality of longevity-contingent instruments" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "interpret a digitally encoded data … plurality of longevity-contingent instruments" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "interpret a digitally encoded data … plurality of longevity-contingent instruments", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent judicial case authority finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 7 is ineligible. 
Claim 13: Specifically regarding the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes, independent claim 13 further to the abstract idea includes additional elements of "[a] computer readable memory", "a first memory element", "a processing module of a computing device", "a digitally encoded [data] packet", "another computing device", "a second memory element", and "a third memory element". However, independent claim 13 does not include additional elements that are sufficient to integrate the exception into a practical application because "[a] computer readable memory", "a first memory element", "a processing module of a computing device", "a digitally encoded [data] packet", "another computing device", "a second memory element", and "a third memory element" of independent claim 13 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a first memory element that … the processing module to", "interpret a digitally encoded data … plurality of longevity-contingent instruments", "wherein the plurality of longevity-contingent … set of longevity-contingent instruments", "wherein the initial set of … plurality of initial sub-liabilities", "wherein the subsequent set of … plurality of subsequent sub-liabilities", "wherein the initial rive approach … plurality of subsequent sub-liabilities", "a second memory element that … the processing module to", "determine whether the initial set … first longevity-contingent instrument; and", "a third memory element that … the processing module to", "when the initial set of … the first longevity-contingent instrument", "determine a payout associated with … initial rive approach; and", "facilitate reconciling of the payout … the subsequent rive approach" and "wherein the initial premium cash … plurality of subsequent sub-liabilities") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the "a first memory element that … the processing module to", "interpret a digitally encoded data … plurality of longevity-contingent instruments", "wherein the plurality of longevity-contingent … set of longevity-contingent instruments", "wherein the initial set of … plurality of initial sub-liabilities", "wherein the subsequent set of … plurality of subsequent sub-liabilities", "wherein the initial rive approach … plurality of subsequent sub-liabilities", "a second memory element that … the processing module to", "determine whether the initial set … first longevity-contingent instrument; and", "a third memory element that … the processing module to", "when the initial set of … the first longevity-contingent instrument", "determine a payout associated with … initial rive approach; and", "facilitate reconciling of the payout … the subsequent rive approach", "wherein the initial premium cash … plurality of subsequent sub-liabilities" step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "a first memory element that … the processing module to", "interpret a digitally encoded data … plurality of longevity-contingent instruments", "a second memory element that … the processing module to", "a third memory element that … the processing module to" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a first memory element that … the processing module to", "interpret a digitally encoded data … plurality of longevity-contingent instruments", "a second memory element that … the processing module to", "a third memory element that … the processing module to" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a first memory element that … the processing module to", "interpret a digitally encoded data … plurality of longevity-contingent instruments", "a second memory element that … the processing module to", "a third memory element that … the processing module to", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015); and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., (Fed. Cir. 2016), see previous legal citation herein Re: Claim 1, and identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, (Fed. Cir. 2017), see previous legal citation herein Re: Claim 1. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 13 is ineligible. 
Independent Claims: Nothing in independent claims 1, 7, and 13 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 2-6, 8-12, and 14-18 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claims 4 and 16: Dependent claims 4 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "decoding a multitude", "encoded to produce", "accessing a database", and "updating [the record]" of dependent claims 4 and 16 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 4 and 16 are ineligible. 
Claims 5 and 17: Dependent claims 5 and 17 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "a database pertaining to", and "accessing the database" of dependent claims 5 and 17 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 5 and 17 are ineligible. 
Claims 6 and 18: Dependent claims 6 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, "accessing a database", and "accessing the database" of dependent claims 6 and 18 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality. No additional element introduced in these claims taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 6 and 18 are ineligible. 
Claim 10: Dependent claim 10 does not include additional elements that are sufficient to integrate the exception into a practical application because, "decoding a multitude", "encoded to produce", "accessing [] a database", and "updating [the record]" of dependent claim 10 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("decoding a multitude of death-notifications … digitally encoded data packet", "accessing, via the interface, a … the first longevity-contingent instrument", "recovering, via the interface, a … first longevity-contingent instrument; and" and "updating, via the interface, the … includes a deceased status") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Additionally, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "decoding a multitude of death-notifications … digitally encoded data packet", "accessing, via the interface, a … the first longevity-contingent instrument", "recovering, via the interface, a … first longevity-contingent instrument; and" and "updating, via the interface, the … includes a deceased status" steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, performing repetitive calculations, Parker v. Flook, 437 U.S. at 594, 198 USPQ2d at 199 (1978) (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp's claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 13; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., (Fed. Cir. 2016), see previous legal citation herein Re: Claim 1, and identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, (Fed. Cir. 2017), see previous legal citation herein Re: Claim 1. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 10 is ineligible. 
Claim 11: Dependent claim 11 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a database pertaining to", and "accessing [] the database" of dependent claim 11 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("one of", "when a database pertaining to … longevity-contingent instruments is available", "accessing, via the interface, the … first longevity-contingent instrument; and", "when the database pertaining to … longevity-contingent instruments is unavailable", "interpreting the digitally encoded data … subsequent set identifier, and" and "indicating that the initial set … the initial set identifier") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Additionally, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) Moreover, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "one of", "when a database pertaining to … longevity-contingent instruments is available", "accessing, via the interface, the … first longevity-contingent instrument; and", "when the database pertaining to … longevity-contingent instruments is unavailable", and "interpreting the digitally encoded data … subsequent set identifier, and" steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 10, and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 13; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., (Fed. Cir. 2016), see previous legal citation herein Re: Claim 1, and identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, (Fed. Cir. 2017), see previous legal citation herein Re: Claim 1. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 11 is ineligible. 
Claim 12: Dependent claim 12 does not include additional elements that are sufficient to integrate the exception into a practical application because, "accessing [] a database", and "accessing [] the database" of dependent claim 12 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("determining the payout associated with … one or more of", "interpreting a payment notification message", "accessing, via the interface, a … first longevity-contingent instrument, and", "accessing, via the interface, the … the first initial sub-asset", "identifying the initial premium cash … subsequent rive approach; and" and "incrementing the initial premium cash escrow utilizing the payout") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Moreover, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "accessing, via the interface, a … first longevity-contingent instrument, and", and "accessing, via the interface, the … the first initial sub-asset" steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, Intellectual Ventures I v. Symantec Corp., (2016); TLI Communications LLC v. AV Auto. LLC, (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., (Fed. Cir. 2014), see previous legal citations herein Re: Claim 1, electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 10, and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 13. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 12 is ineligible. 
Claim 14: Dependent claim 14 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a fourth memory element" of dependent claim 14 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a fourth memory element that … the processing module to", "when the subsequent set of … the first longevity-contingent instrument", "determine the payout associated with … the subsequent rive approach", "determine a first portion of … the subsequent rive approach", "wherein the subsequent premium cash … one or more debtors", "determine a second portion of … the subsequent rive approach", "wherein the benefit cash account … or more benefactors; and" and "facilitate reconciling of the first … the benefit cash account") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Moreover, regarding Step 2B: the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) Moreover, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a fourth memory element that … the processing module to" step), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 13. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 14 is ineligible. 
Claim 15: Dependent claim 15 does not include additional elements that are sufficient to integrate the exception into a practical application because, "a fifth memory element" of dependent claim 15 recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a fifth memory element that … the processing module to", "when rive approach requirements indicate … plurality of subsequent sub-liabilities", "establish the initial rive approach … an initial surplus approach", "when the rive approach requirements … plurality of subsequent sub-liabilities", "establish the initial rive approach … an initial break-even approach", "when the rive approach requirements … plurality of subsequent sub-liabilities", "establish the initial rive approach … pro rata approach; and", "when the rive approach requirements … a pre-determined initial level" and "establish the initial rive approach … an initial consistency approach") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself and/or that recite generic computer and/or field of use functions that are recited a high-level of generality and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which Regarding Step 2A treatment of the evaluated additional elements individually and in combination, the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Furthermore, regarding Step 2B: the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 14 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) Furthermore, the additional method step comprises or includes: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a fifth memory element that … the processing module to" step), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. See discussion above regarding Claim 14 for pertinent judicial case authority finding well-understood, routine, and conventional activities. No additional element introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 15 is ineligible. 
Claim 2: Dependent claim 2 adds additional method steps of "when the subsequent set of … the first longevity-contingent instrument", "determining, by the computing device, … the subsequent rive approach", "determining, by the computing device, … the subsequent rive approach", "wherein the subsequent premium cash … one or more debtors", "determining, by the computing device, … the subsequent rive approach", "wherein the benefit cash account … or more benefactors; and" and "facilitating, by the computing device, … the benefit cash account". However, the additional method steps of dependent claims 2 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 2 is ineligible. 
Claim 3: Dependent claim 3 adds additional method steps of "when rive approach requirements indicate … plurality of subsequent sub-liabilities", "establishing, by the computing device, … an initial surplus approach", "when the rive approach requirements … plurality of subsequent sub-liabilities", "establishing, by the computing device, … an initial break-even approach", "when the rive approach requirements … plurality of subsequent sub-liabilities", "establishing, by the computing device, … pro rata approach; and", "when the rive approach requirements … a pre-determined initial level" and "establishing, by the computing device, … an initial consistency approach". However, the additional method steps of dependent claims 3 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 2 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 3 is ineligible. 
Claim 4: Dependent claim 4 adds additional method steps of "decoding a multitude of death-notifications … digitally encoded data packet", "accessing a database to extract … the first longevity-contingent instrument", "recovering a record for the … first longevity-contingent instrument; and" and "updating the record for the … includes a deceased status". However, the additional method steps of dependent claims 4 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 10 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 10 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 4 is ineligible. 
Claim 5: Dependent claim 5 adds additional method steps of "one of", "when a database pertaining to … longevity-contingent instruments is available", "accessing the database to extract … of longevity-contingent instruments, and", "indicating that the initial set … first longevity-contingent instrument; and", "when the database pertaining to … longevity-contingent instruments is unavailable", "interpreting the digitally encoded data … subsequent set identifier, and" and "indicating that the initial set … the initial set identifier". However, the additional method steps of dependent claims 5 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 10, and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 13; and the courts have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, (Fed. Cir. 2017), see previous legal citation herein Re: Claim 1, pertaining to all or portion(s) of the "when a database pertaining to … longevity-contingent instruments is available", "accessing the database to extract … of longevity-contingent instruments, and", and "interpreting the digitally encoded data … subsequent set identifier, and" steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 5 is ineligible. 
Claim 6: Dependent claim 6 adds additional method steps of "determining the payout associated with … one or more of", "interpreting a payment notification message", "accessing a database to extract … first longevity-contingent instrument, and", "accessing the database to extract … the first initial sub-asset", "identifying the initial premium cash … subsequent rive approach; and" and "incrementing the initial premium cash escrow utilizing the payout". However, the additional method steps of dependent claims 6 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the courts have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, (2014); Ultramercial, Inc. v. Hulu, LLC, (Fed. Cir. 2014), see previous legal citations herein Re: Claim 10, and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., (Fed. Cir. 2015), see previous legal citations herein Re: Claim 13, pertaining to all or portion(s) of the "accessing a database to extract … first longevity-contingent instrument, and" and "accessing the database to extract … the first initial sub-asset" steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 6 is ineligible. 
Claim 8: Dependent claim 8 adds additional method steps of "when the subsequent set of … the first longevity-contingent instrument", "determine the payout associated with … the subsequent rive approach", "determine a first portion of … the subsequent rive approach", "wherein the subsequent premium cash … one or more debtors", "determine a second portion of … the subsequent rive approach", "wherein the benefit cash account … or more benefactors; and" and "facilitate reconciling of the first … the benefit cash account". However, the additional method steps of dependent claims 8 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 2 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 8 is ineligible. 
Claim 9: Dependent claim 9 adds additional method steps of "when rive approach requirements indicate … plurality of subsequent sub-liabilities", "establish the initial rive approach … an initial surplus approach", "when the rive approach requirements … plurality of subsequent sub-liabilities", "establish the initial rive approach … an initial break-even approach", "when the rive approach requirements … plurality of subsequent sub-liabilities", "establish the initial rive approach … pro rata approach; and", "when the rive approach requirements … a pre-determined initial level" and "establish the initial rive approach … an initial consistency approach". However, the additional method steps of dependent claims 9 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 2 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 2 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 9 is ineligible. 
Claim 16: Dependent claim 16 adds additional method steps of "decoding a multitude of death-notifications … digitally encoded data packet", "accessing a database to extract … the first longevity-contingent instrument", "recovering a record for the … first longevity-contingent instrument; and" and "updating the record for the … includes a deceased status". However, the additional method steps of dependent claims 16 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 10 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 10 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the noted recited steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 16 is ineligible. 
Claim 17: Dependent claim 17 adds additional method steps of "one of", "when a database pertaining to … longevity-contingent instruments is available", "accessing the database to extract … of longevity-contingent instruments, and", "indicating that the initial set … first longevity-contingent instrument; and", "when the database pertaining to … longevity-contingent instruments is unavailable", "interpreting the digitally encoded data … subsequent set identifier, and" and "indicating that the initial set … the initial set identifier". However, the additional method steps of dependent claims 17 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 5 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 5 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the "when a database pertaining to … longevity-contingent instruments is available", "accessing the database to extract … of longevity-contingent instruments, and", "when the database pertaining to … longevity-contingent instruments is unavailable", and "interpreting the digitally encoded data … subsequent set identifier, and" steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 17 is ineligible. 
Claim 18: Dependent claim 18 adds additional method steps of "determining the payout associated with … one or more of", "interpreting a payment notification message", "accessing a database to extract … first longevity-contingent instrument, and", "accessing the database to extract … the first initial sub-asset", "identifying the initial premium cash … subsequent rive approach; and" and "incrementing the initial premium cash escrow utilizing the payout". However, the additional method steps of dependent claims 18 are directed to the abstract idea noted above and do not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method steps merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrow the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claim 1 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 6 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 6 for pertinent judicial case authority finding well-understood, routine, and conventional activities, pertaining to all or portion(s) of the "accessing a database to extract … first longevity-contingent instrument, and" and "accessing the database to extract … the first initial sub-asset" steps. No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claim 18 is ineligible. 

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPub No. US 20110078065 A1 by Wingerden; Gerrit Van et al. discloses SYSTEM FOR VOLUME-WEIGHTED AVERAGE PRICE TRADING.
USPGPub No. US 20070118393 A1 by Rosen; Jonathan D. et al. discloses METHOD OF COMPENSATING AN EMPLOYEE.
USPGPub No. US 20090094168 A1 by Polkinghorn; Philip Konrad et al. discloses SYSTEM AND METHOD OF PROVIDING A LONGEVITY BENEFIT.

USPGPub No. US 20020147670 A1 by Lange, Jeffrey discloses Digital options having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20090112633 A1 by Raghavan; Harish et al. discloses Systems and methods for securitizing longevity risk.
USPGPub No. US 20120246561 A1 by DOIG; TOBY et al. discloses SYSTEMS AND METHODS FOR EXTENDED CONTENT HARVESTING FOR CONTEXTUALIZING.
USPGPub No. US 20030083972 A1 by Williams, James Benjamin discloses Methods for issuing, distributing, managing and redeeming investment instruments providing securitized annuity options.
USPGPub No. US 20080133280 A1 by ZIEGLER; RONALD L. discloses ASSET POOL WITHDRAWAL GUARANTEE.
USPGPub No. US 20120158612 A1 by Robertson; Andrew John discloses System and method for providing financial products.
USPGPub No. US 20070233594 A1 by Nafeh; John discloses Risk Management Contracts and Method and Apparatus for Trading Same.
USPGPub No. US 20070094119 A1 by Marques; Jose discloses System and method for improving asset liquidity in a trading exchange network.
USPGPub No. US 20100100502 A1 by Gerber; James G.C.T. discloses SYSTEM AND METHODS TO PROVIDE FOR AND COMMUNICATE ABOUT SAFER AND BETTER RETURNING ASSET-LIABILITY INVESTMENT PROGRAMS.
USPGPub No. US 20020099640 A1 by Lange, Jeffrey discloses Digital options having demand-based, adjustable returns, and trading exchange therefor.
USPGPub No. US 20080071661 A1 by Jeudy; Fabien et al. discloses Investment product, methods and system for administration thereof.
USPGPub No. US 20080010095 A1 by Joyce; Stephen T. discloses Longevity insurance.
USPGPub No. US 20100131425 A1 by Stolerman; Jonathan et al. discloses Pension Fund Systems.
USPGPub No. US 20030115128 A1 by Lange, Jeffrey  et al. discloses Derivatives having demand-based, adjustable returns, and trading exchange therefor.

USPGPub No. US 20110087532 A1 by GARNER; William J. discloses VENTURE FUND INVESTING POINTS CARD.
USPGPub No. US 20080255948 A1 by GARNER; William J. discloses VENTURE FUND INVESTING POINTS CARD.
USPGPub No. US 20110137686 A1 by Mott; Antony R. discloses SYSTEM AND METHOD FOR TRANSFERRING LONGEVITY RISK.
USPAT No. US 7024384 B2 to Daughtery, III; Vergil L. discloses Apparatus and process for calculating an option.
USPAT No. US 7752062 B1 to Martin; John A. discloses Pension insurance program methods and systems.
USPAT No. US 7536334 B1 to Daughtery, III; Vergil L discloses Apparatuses and processes for calculating options.
USPAT No. US 8005739 B1 to Reddy; Stephen David discloses Pension alternative retirement income system.
USPAT No. US 6963852 B2 to Koresko, V; John J. discloses System and method for creating a defined benefit pension plan funded with a variable life insurance policy and/or a variable annuity policy.
USPAT No. US 8533087 B2 to Lyons; Timothy et al. discloses Pension fund systems.
USPAT No. US 6321212 B1 to Lange; Jeffrey discloses Financial products having a demand-based, adjustable return, and trading exchange therefor.
USPAT No. US 6212280 B1 to Howard, Jr.; James L. et al. discloses Apparatus and methods for managing key material in heterogeneous cryptographic assets.
USPAT No. US 7519552 B2 to Phelps; Robert B. discloses Method of enhancing value of pension system assets.
USPAT No. US 7599884 B2 to van Leeuwen; Robert Joseph discloses Programmable joint payment guarantee financial instrument set.
USPAT No. US 6220768 B1 to Barroux; Juan Carlos discloses Network asset survey tool for gathering data about node equipment.
USPAT No. US 6216115 B1 to Barrameda; Benedicto et al. discloses Method for multi-directional consumer purchasing, selling, and transaction management.

USPAT No. US 6061662 A to Makivic; Miloje S. discloses Simulation method and system for the valuation of derivative financial instruments.
USPAT No. US 8725618 B1 to Menzer; Eric et al. discloses System and method for de-risking a pension fund.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Monday through Wednesday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,